McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority's conclusion that the amendment to Section 204 of the Workers’ Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 71, does not entitle unemployed claimants to use workers’ compensation benefits as wages for purposes of determining financial eligibility for unemployment compensation under the Unemployment Compensation Law, Act of December 5, 1936, Second Ex.Sess., P.L. [1937] 2897.
As the majority notes, in order to be eligible to receive unemployment compensation benefits a claimant must have sufficient qualifying “wages” and a sufficient number of “credit weeks”. The amendment to Section 204 of the Workers’ Compensation Act provides that weekly workers’ compensation benefits shall be deemed to be a “credit week” for purposes of determining eligibility under the Unemployment Compensation Law. Because this amendment does not specifically mention “wages” the majority concludes that workers’ compensation benefits cannot be considered “wages” for purposes of determining a claimants unemployment compensation eligibility. I disagree.
The Unemployment Compensation Law defines “credit week” as “any calendar week in an individual’s base year with respect to which he was paid ... remuneration of not less than fifty dollars ($50).” 43 P.S. § 753(g.1). ‘Wages” are defined as “all remuneration ... paid by an employer to an employee-” 43 P.S. § 753(x). Thus, in order to meet the “credit week” requirement a claimant must establish the receipt of “wages”. If workers’ compensation benefits are sufficient to establish the receipt of “wages” with respect to a “credit week”, it follows that workers’ compensation benefits must also satisfy the requirement of “wages” in determining unemployment compensation eligibility.
The General Assembly’s intention to allow workers’ compensation benefits to establish eligibility for unemployment compensation is evident in the amendment to Section 204 of the Workers’ Compensation Act, which provides that it was enacted “for the exclusive purpose of determining eligibility for compensation under the ‘Unemployment Compensation Law,’ ” and the pre-amendment language that grants employers a credit against the amount of a workers’ compensation award for unemployment compensation benefits paid. 77 P.S. § 71(a).
Accordingly, I would reverse the Board and grant unemployment compensation benefits to each of the Claimants.
FRIEDMAN, J., joins in this dissent.